                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


BRADLEY A. HALL,

                            Plaintiff,

               V.                                            Case No.: 3:19-cv-130-slc

ANDREW M. SAUL,
Commissioner of Social Security,

                            Defendant.


   PROPOSED ORDER ON FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT


       Pursuant to the parties' stipulation, the Court awards Plaintiff attorney fees in

the amount of $7,908.46 in full satisfaction and settlement of any and all claims Plaintiff

may have under the Equal Access to Justice Act (EAJA) in this case. The award of

attorney fees will satisfy all of Plaintiff's claims for fees, costs, and expenses under 28

U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and not his attorney and can

be offset to satisfy pre-existing debt that the litigant owes the United States under Astrue

v. Ratliff, 130 S. Ct. 2521 (2010). If counsel for the parties can verify that Plaintiff owes

no pre-existing debt subject to offset, Defendant agrees to direct that the award be made

payable to Plaintiff's attorney pursuant to the EAJA assignment duly signed by Plaintiff

and counsel.
SO ORDERED this




                  <..:
United States Magistrate Judge Stephen L. Crocker
